DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 
Claims 1-8, 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shekhawat [US 20090170247] in view of Kaliaguine [US 20080114106] and Hanke [US 20090083977] and Chen [US 20080118633] and Clark [US 5785913], or alternatively, over Shekhawat in view of Kaliaguine, Hanke, Chen and Clark, and further in view of or supported by Benco [US 20090171455] and Kohler [US 2393541].
Claims 1 and 10: Shekhawat teaches a method for curing underfill material in a gap between a first body and second body (at least one component), wherein the underfill material comprises magnetic particles in a polymer composition and the curing includes applying a magnetic field powered by alternating current (electromagnetic field) to induce heat in the magnetic particles, and the heat in the magnetic particles heats the polymer composition for curing [abstract]. Shekhawat also teaches the magnetic particles can be of nanoparticles [0011]. Although Shekhawat teaches the magnetic particles may be surface treated with a coating thereon, which can inhibit agglomeration of the magnetic particles [0010], Shekhawat does not appear to teach coating the nanoparticles with a surfactant and the dispersing the coated nanoparticles in the filler curable matrix material and controlling an interaction between the nanoparticle and filler material based on a selection of the surfactant. Kaliaguine is provided.
Kaliaguine, teaches interactions between the nanoparticles and polymer matrix cannot occur if the surfactant molecular weight is smaller than the critical entanglement molecular weight of the host polymer matrix; hence, favorable interactions between surfactant tails and polymer macromolecules are promote by specific interactions through specific functional groups [0041]. 

Although Shekhawat teaches it is known in the art that with application of heat, the underfill material may be flow between the die and substrate using capillary action and also heated to cure the underfill material [0002], the prior art does not appear to teach guiding the nanoparticles using an external magnetic field to apply the filler material. Hanke is provided.
Hanke teaches a providing a polymer paste with magnetic materials such as ferromagnetic metals such as iron [0023], and subject the paste with magnetic particles to a magnetic field which draws the magnetic particles and thus the polymer paste into the via holes; thus, the via holes are completely filled [0026; Fig. 3b-c]. Hanke also teaches it is possible to use a magnetic alternating field (electromagnetic filed) so that the magnetic particles warms the polymer paste to change the viscosity of the polymer paste [0028]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to additionally use an external magnetic field to guide magnetic particles in a polymeric matrix fill to apply onto a substrate area such an area comprising a via or a similar small gap such as gap between die and substrate of Shekhawat (in addition to inducing heat to the particles to cure surrounding matrix), since Shekhawat is silent as to what means to underfill gap and Hanke teaches this is another operable means of ensuring the fill material is applied to the appropriate small gap areas that may be difficult to apply completely, wherein Shekhawat suggests it is desirable for the underfill material to surround the solder bumps and connection between the die and substrate as well as supporting the die 
Although Shekhawat teaches using heat from magnetic field to cure [0002; abstract], the prior art does not appear to teach using induction to cure wherein a catalyst is provided in the matrix to facilitate curing. Chen is provided. 
Chen teaches curing can be accomplished by induction heating, wherein a catalyst can be used to aid in curing of a polymer matrix and improve shelf life [0096]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use induction to cure polymers since Chen teaches heat or induction are both operable ways of curing and adding a catalyst can aid the curing process while improving shelf life. 
However, the prior art does not appear to explicitly teach using an external magnetic field to also guide the nanoparticle to follow such that the nanoparticles migrate to form a concentration gradient. Clark is provided.
Clark teaches a method of forming a particles filled polymeric composite having improved mechanical, electrical, or thermal surface characteristics [abstract], wherein the particles are magnetically oriented in a gradient caused by an external magnetic field (from magnets)  [col 2, ln 40-67; abstract; col 4, ln 39-55]. It would have been inherent to the act of apply a magnetic field to magnetic particles in a polymer matrix to create a gradient of the nanoparticles by the magnetic field as disclosed by Clark since Hanke teaches using a magnetic field to direct the magnetic particles to move towards a direction to cause the polymer to flow into a small gap and one would have recognized that not all 
As for the limitations of heating the core of the particles such that the temperature of the core particles caused by induction cures the surrounding fill material, it is argued that since Shekhawat teaches alternating current can induce heat in the magnetic particles, which in turn heats the polymeric matrix to cause curing [abstract], which would naturally flow that the particles themselves (including the core) would also be at some heated temperature. Alternatively, Benco and Kohler are provided.
Benco teaches an alternating magnetic field can be used to induce (in magnetic particles) motion (e.g. vibrations) or heat (e.g. eddy currents) in the particles [0028]. Kohler teaches inductive heating of non-conductive materials such as plastic [col 1, ln 1-10], by using ferromagnetic particles to achieve a heating temperature from a magnetic field that can be controlled to a particular temperature necessary for heating plastics via magnetic induction (eddy currents) such as for curing [col 2, ln 10-45]. Therefore, it would have been obvious to one of ordinary skill in the art that use of motion or heat in magnetic particles to generate energy are both operable variants since Benco teaches that alternating magnetic field can induce vibrations or eddy currents in magnetic particles to create energy. Additionally, Kohler teaches it is well known and operable way in the art to heat the magnetic particles using magnetic induction (via eddy currents) to produce a heat temperature to cause curing in plastics.     
Claim 2: Shekhawat teaches applying the underfill material in a gap between a first body and second body (between one component and substrate) [abstract].

Claim 4: Shekhawat teaches applying the underfill material in a gap between a first body and second body [abstract], wherein both the first body and second body can be considered as the at least one component.
Claims 5-6 and 11: Shekhawat teaches conventionally the underfill material, under heat application, is made to flow between the first and second body using capillary action. Although Shekhawat does not explicitly teach using the magnetic particles and causing the matrix to flow into the gap between the first and second body, nor provide further details on how the underfill material is inserted between the first and second body; it would have been obvious to one of ordinary skill in the art that by using AC magnetic field to heat the particles to cure, one would also use the same technique to heat the matrix in order to allow for the underfill matrix to flow and be drawn into the gap by capillary action. The magnetic field causes the heating of the particles, thus, helping to soften or guide the material into the gap between the first and second body. Alternatively, Hanke teaches a providing a polymer paste with magnetic materials such as ferromagnetic metals such as iron [0023], and subject the paste with magnetic particles to a magnetic field (electromagnetic field) which draws the magnetic particles and thus the polymer paste into the via holes; thus, the via holes are completely filled [0026]. Hanke also teaches it is possible to use a magnetic alternating field (electromagnetic filed) so that the magnetic particles warms the polymer paste to change the viscosity of the polymer paste [0028]. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use an electromagnetic field to guide magnetic particles in a polymeric matrix fill to apply onto a substrate area such an area comprising a small gap or via since Hanke teaches this is an operable means of ensuring the fill material is applied to the appropriate fill areas that may be difficult to apply. However, the prior art does not appear to teach using induction to cure. Chen is provided. 

Claim 7: Shekhawat teaches applying the underfill material in a gap between a first body and second body (between one component and substrate) [abstract].
Claim 8: Shekhawat teaches applying the underfill material in a gap between a first body and second body [abstract], wherein both the first body and second body can be considered as the at least one component.
Claims 10-11: Shekhawat teaches curing includes applying a magnetic field powered by alternating current (electromagnetic field) to induce heat in the magnetic particles, and the heat in the magnetic particles heats the polymer composition for curing [abstract].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-11 have been considered but are moot because the new ground of rejection does not rely on only the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new reference, Kaliaguine, have been provided to address the new amendment to the claims.

	Conclusion
No claim is allowed.
Claims 1-8, 10-11 are rejected for the reasons aforementioned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/  Primary Examiner, Art Unit 1715